Citation Nr: 0510688	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
June 1970.   

The present matters come before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision in which 
the RO, inter alia, denied the veteran's claim for service 
connection for PTSD as well as his claim for a TDIU.  The 
veteran filed a notice of disagreement (NOD) in March 2003, 
and the RO issued a statement of the case (SOC) in October 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) later in October 
2003.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

2.  The veteran has a diagnosis of PTSD, and has alleged 
experiencing stressful events in service as a result of 
working with the Criminal Investigation Division (CID); 
particularly, being shot in the chest by a fellow American 
soldier and discovering dead, and sometimes mutilated, 
American soldiers in Vietnamese villages.  

3.  Although the veteran's DD-Form 214 reflects that he was 
awarded the Vietnam Service Medal with Fleet Marine Combat 
Insignia, neither of his alleged stressors is combat-related.  

4.  The veteran has not claimed, or provided sufficient 
information concerning, any in-service stressful experiences 
that can be corroborated by service records or other 
credible, supporting evidence.  

5.  Service connection is not currently in effect for any 
disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).  

2.  The claim for a TDIU is without legal merit.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Initially, with respect to the claim for a TDIU, in the 
October 2003 SOC, the veteran was notified of the reasons for 
the RO's decision in denying his claim to include the 
governing criteria.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the veteran.  As will be explained below, the claim for a 
TDIU lacks legal merit; as the law and not the facts are 
dispositive, the duties to notify and assist imposed by the 
VCAA are not applicable in this claim.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004); see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

Additionally, considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development actions 
needed to fairly adjudicate the claim on appeal for service 
connection for PTSD have been accomplished.  

In this respect, through a March 2002 notice letter, and the 
October 2003 SOC, the RO notified the veteran of the legal 
criteria governing his claim, the evidence that had been 
considered in connection with his appeal, and the bases for 
the denial of his claim.  After each, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the March 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO obtain and consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to this claim(s).  As indicated above, the first 
three content of notice requirements are met in this case, 
and the fourth requirement has essentially been met.  While 
the RO has not explicitly requested that the veteran provide 
evidence in his possession that pertains to his claim, the 
Board finds that the March 2003 letter invited the veteran to 
submit his own statements or statements from others in 
support of his claim.  The Board also notes that the veteran 
has submitted relevant evidence in his possession in support 
of his claim, in particular, copies of pictures from Vietnam.  
Furthermore, the Board points out that a primary aspect of 
the veteran's claim involving service connection for PTSD 
turns on the verification of a stressor, for which 
information, rather than evidence, is needed to independently 
verify a claimed in-service stressful experience.  Under 
these circumstances, the Board finds that the fourth content 
of notice requirement has been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the rating action on appeal.  However, the 
Board finds that the lack of full, pre-adjudication notice in 
this case does not, in any way, prejudice the veteran.  

As indicated above, the October 2003 SOC notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to his 
claim.  Furthermore, in the March 2002 notice letter, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claim.  After the notice letter and SOC, 
the veteran was afforded an opportunity to respond.  The 
veteran has not identified any medical treatment providers 
from whom he wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in obtaining pertinent, 
existing records.  The veteran's service medical records and 
personnel records have been obtained and associated with the 
claims file, as have all identified post-service VA and 
private treatment records.  The RO also arranged for the 
veteran to undergo a VA examination in November 2002, the 
report of which is of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, existing evidence pertinent to 
the claim for service connection for PTSD that needs to be 
obtained.  

The Board also points out that the duty to assist the veteran 
in verifying the occurrence of his claimed in-service 
stressors has been met.  

In this regard, in a June 2002 letter, the RO requested that 
the veteran identify his in-service stressful events that had 
caused his PTSD.  In July 2002, a service representative for 
the veteran notified the RO that the veteran had become very 
emotional and upset when attempting to recount his 
experiences in Vietnam and his work with CID.  The 
representative noted that the veteran had very bad memory 
loss and couldn't even remember his graduation from high 
school or any people he had gone with to school.  Later in 
July 2002, the veteran submitted a stressor statement in 
which he noted: 

I was assigned to the CID.  We hunted our own 
men or soldiers that had went AWOL [(absent 
without leave)].  In one encounter which I 
cannot remember the time or place I was wounded 
by one of our own soldiers.  I was wounded in 
the chest . . . . I was treated in [a] hospital 
for approximately for one week and then went 
back to duty. 

Additionally, the veteran noted:

We were like a detective squad to find our own 
men.  Many times we would find them dead in the 
villages.  I do remember finding them with 
their penis's [sic] cut off and shoved in their 
mouths.

Later in July 2002, the RO again contacted the veteran by 
letter and informed him that the PTSD stressor statement he 
had submitted did not provide sufficient detail that would 
permit corroboration of his claimed stressors.  The RO 
requested that he provide further details surrounding any 
stressors he was claiming, particularly, the full names or as 
much of a name that he could remember of personnel involved 
in the incidents, as well as the names of any witnesses and 
their units of assignment, if known.  In April 2003, the RO 
again contacted the veteran by letter and notified him that a 
claimed gunshot wound he reportedly suffered in service was 
not documented in his service medical records.  The veteran 
was requested to identify when and where he had been treated 
for the gunshot wound, along with any of pertinent evidence 
related to the incident, to include the name of the hospital 
where he was treated.  

In response to the RO's requests for information regarding 
his claimed stressors, the veteran submitted pictures of 
scenes from Vietnam, which included photographs of dead enemy 
soldiers.  In the above noted October 2003 VA Form 9, the 
veteran's representative identified the veteran's assigned 
unit in Vietnam as that of Delta Company, 2nd Platoon, 31st 
Military Police (MP) Battalion (Bn), Naval Support Activity, 
DaNang, Republic of Vietnam (RVN).  

In this case, the veteran has failed to provide sufficient 
information that would allow for his claimed in-service 
stressors to be verified through service medical records or 
other independent means.  As noted above, the RO has 
continually requested specific information regarding the 
veteran's claimed stressors, which the veteran has been 
unable to provide.  Thus, the Board finds the duty to assist 
the veteran in verifying his claimed in-service stressors has 
been met.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding with a decision on the 
claim for service connection for PTSD at this juncture.  

II.  Analysis

A.  Service Connection for PTSD

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).   

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptoms and an in-service stressor.  
38 C.F.R. § 3.304(f).  [Parenthetically, the Board notes that 
a more recent amendment to 38 C.F.R. § 3.304(f), effective 
May 7, 2002, which pertains to evidence necessary to 
establish a stressor based on personal assault, does not 
change the three criteria noted above, and is inapplicable to 
the claim on appeal.  See 38 C.F.R. § 3.304(f)(3) (2004).]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

In this case, the veteran alleges that he has PTSD as a 
result of his experiences in Vietnam working for CID.  As 
noted above, the veteran has specifically contended that he 
was shot and wounded in the chest by a fellow soldier and as 
a result was hospitalized for a week.  He has also recounted 
having seen the bodies of dead American soldiers, some of 
which were mutilated.  

In reviewing the medical evidence of record, the Board notes 
treatment records from Nancy Merkley, F.N.P., reflect the 
veteran's treatment for depression and PTSD.  In particular, 
a June 1996 treatment record notes a report by the veteran's 
spouse that the veteran was wounded severely in the abdomen 
while in Vietnam.  Additionally, VA treatment records note 
the veteran's reported history of suffering a gunshot wound 
in Vietnam and that he underwent abdominal surgery as a 
result.  There have been clinical findings of a surgical scar 
in the right upper and left upper quadrants of the veteran's 
thorax, secondary to a gunshot wound.  

In a November 2002 report of VA "Mental Disorders" 
examination, the examiner 



reported that the veteran,

 . . . suffered a gunshot wound in the abdomen, 
which is the basis of his reported PTSD 
symptoms.  The veteran reports that he has no 
memory of the event surrounding his being shot.  
For that matter, he reports that after the 
traumatic event, he has lost his memory of much 
of what occurred in his life previous to it.  
Not only does this include his Vietnam 
experiences, but his entire life prior to that 
regarding many details.  

The examiner also reported:

 . . .[the veteran] does present with evidence 
of a chronic and moderate to severe post-
traumatic stress disorder.  Also in my opinion, 
the veteran's PTSD symptoms are service 
connected and related to his Vietnam War 
experiences, particularly having been shot in 
the abdomen.  

Furthermore, the examiner opined:

This is one of the more severe cases of this 
particular symptom of PTSD that I have 
encountered.  It would seem that the retrograde 
amnesic process has overreached to the point 
where it has actually blotted out some memories 
of childhood.  While rare, I do not believe 
this is unusual, nor do I believe there is any 
evidence that this is a symptom that is faked 
or malingered by the veteran.  

Thus, it appears that the first criterion for establishing 
service connection for PTSD has been met.  Setting aside, for 
the moment, the question of the credibility of the diagnosis 
(inasmuch as the veteran's claimed in-service stressful 
experience of being shot and wounded related during the 
examination has been verified), the Board emphasizes that 
service connection for PTSD cannot be granted because an 
essential criterion under 38 C.F.R. § 3.304(f)-credible 
supporting evidence that any of the claimed in-service 
stressors actually occurred-has not been met.  

The Board notes that the veteran's DD Form-214 reflects that 
he was awarded the Vietnam Service Medal with "Fleet Marine 
Combat Insignia."  The veteran has submitted photographs of 
scenes from Vietnam, some of which include images of dead 
enemy soldiers.  Thus, the photographs in combination with 
the veteran's service award would appear to indicate that he 
did engaged in combat with the enemy.  However, even if so, 
the Board notes that the veteran has not related any claimed 
in-service stressors to combat.  The veteran has reported 
that his discovery of dead American soldiers was associated 
with his search for deserters and AWOL soldiers while working 
for CID.  The veteran also has indicated that he cannot 
remember any specifics of the incident in which he was 
reportedly shot by another American soldier.  Therefore, 
whether the incident was a friendly-fire accident during 
combat operations or associated with his work detaining 
deserters and/or AWOL soldiers is not known.  

As the record does not establish that the veteran's alleged 
stressors are related to combat, the veteran's testimony, 
alone, cannot establish the occurrence of a claimed in-
service stressor; rather, corroborating evidence is needed.  
See Cohen, 10 Vet. App. at 145.  However, this requirement 
has not been met.

As regards the veteran's claim that he was shot by a fellow 
soldier resulting in hospitalization, the Board emphasizes 
notes that the veteran's service medical records reflect no 
findings or diagnosis of, or treatment for, a gunshot wound 
to the chest or abdomen, or any other part of the veteran's 
body.  The report of the veteran's separation medical 
examination notes scars of the veteran's right wrist and 
fifth finger of the right hand; however, there was no 
notation as to any gunshot wound scar(s), or any other 
reference to a gunshot wound.  As such, while post-service 
medical evidence reflects reports of surgical scars of the 
right and left upper quadrants of the veteran's thorax due to 
gunshot wounds in service, as well as a diagnosis of PTSD due 
to being shot in service, neither the veteran's service 
personnel nor his medical records support his contention that 
he was, in fact, shot in service.  Further, as noted above, 
the RO has requested the veteran provide more information on 
the shooting and where he was reportedly hospitalized and 
treated; however, the veteran has provided no such 
information.  

Further, the veteran's only other claimed stressor-that he 
saw a number of dead American soldiers in connection with his 
work with CID-is a stressor much too general in nature and 
lacking in specific detail to be independently verifiable.  
While additional information, such as the names of any 
individuals that the veteran saw killed or wounded, might 
establish an independently verifiable stressor, the veteran 
has neither provided any such information, nor provided any 
evidence that corroborates the occurrence of or any other 
claimed in-service stressful experience.  

Under these circumstances, the Board must conclude that the 
criteria for a grant of service connection for PTSD are not 
met, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine.  However, in the absence of 
credible evidence (of the occurrence of in-service stressors) 
to support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Entitlement to a TDIU

Under applicable criteria, a total disability rating for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38  
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be established, in exceptional cases, when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  

The Board points out that, here, service connection is not 
currently in effect for any disability.  Thus, while the 
evidence of record may include competent evidence suggesting 
that the veteran is unemployable, the governing criteria for 
a TDIU clearly establishes service-connected disability(ies) 
as a pre-requisite for eligibility for that benefit.  As the 
veteran has not established service connection for any 
disability, there is no legal basis for an award of a TDIU.  

Where, as here, the law and not the evidence is dispositive 
of a veteran's claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 30 (1994).  


ORDER

Service connection for PTSD is denied.  

A TDIU is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


